     Case 2:20-cv-01779-JAD-BNW Document 13
                                         11 Filed 12/23/20
                                                  12/21/20 Page 1 of 2




     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Aaron D. Lancaster, Esq.
 3   Nevada Bar No. 10115
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     alancaster@wrightlegal.net
 6   Attorneys for Rushmore Loan Management Services LLC
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   JOSEPH FRANK BASHAM,                                  Case No.: 2:20-cv-01779-JAD-BNW
10                                                         STIPULATION AND ORDER TO
                    Plaintiffs,
11                                                         EXTEND DEADLINE TO ANSWER
            vs.
12                                                         (Second Request)
13   RUSHMORE LOAN MANAGEMENT
     SERVICES LLC, a Foreign Corporations; and
14   EQUIFAX INFORMATION SERVICES LLC,
     a Foreign Limited-Liability Company,
15
                    Defendant.
16
17          Plaintiffs, Joseph Frank Basham (“Plaintiff”) and Defendant, Rushmore Loan
18   Management Services LLC (“Defendant”), by and though their undersigned counsel, hereby
19   stipulate and agree that Defendant, Rushmore Loan Management Services LLC (“Rushmore”)
20   shall have up and including January 20, 2021 to answer or otherwise respond to Plaintiffs’
21   complaint. The parties request the additional time to continue to discuss settlement prior to
22   Defendant filing an answer or otherwise responding the complaint. This stipulation is filed in
23   good faith and not intended to cause delay. This is the parties’ second
24   ///
25   ///
26   ///
27   ///
28   ///



                                                 Page 1 of 2
     Case 2:20-cv-01779-JAD-BNW Document 13
                                         11 Filed 12/23/20
                                                  12/21/20 Page 2 of 2




 1   request of an extension of time to answer the complaint by Rushmore.
 2          IT IS SO STIPULATED.
 3   December 21, 2020.                                   December 21, 2020.
 4
     WRIGHT, FINLAY & ZAK, LLP                           COGBURN LAW
 5
 6   /s/ Aaron D. Lancaster                              /s/ Erik W. Fox
 7   Aaron D. Lancaster, Esq.                            Erik W. Fox, Esq.
     Nevada Bar No. 10115                                Nevada Bar No. 8804
 8   7785 W. Sahara Ave., Suite 200                      2580 St. Rose Parkway, Suite 330
     Las Vegas, Nevada 89117                             Henderson, Nevada 89074
 9   Attorneys for Rushmore Loan Management              Attorneys for Plaintiff Joseph Frank
10   Services LLC                                        Basham

11
12
13
                                                 ORDER
14
            IT IS SO ORDERED.IT IS SO ORDERED
15
                                    DATED: 5:06 pm, December 22, 2020
16                                            _______________________________________
17                                            UNITED STATES DISTRICT COURT JUDGE

18                                            DATED: ______________________________
                                    BRENDA WEKSLER
                                    UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                Page 2 of 2
